Citation Nr: 0809809	
Decision Date: 03/25/08    Archive Date: 04/09/08

DOCKET NO.  05-11 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE


Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a disorder 
of the left testicle, to include epididymitis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel





INTRODUCTION

The veteran had active service in the United States Navy from 
October 1952 to October 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas, which reopened the veteran's 
claim for service connection for a disability of the left 
testicle and then denied the claim on the merits.  Regardless 
of the RO's action of reopening the veteran's claim, it is 
the Board's duty to evaluate every petition to reopen in its 
own right, and thus discussion is required as to if new and 
material evidence has been submitted to reopen the previously 
denied claim for service connection.  See Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir.1996).

The issue of entitlement to service connection for a disorder 
of the left testicle is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  An unappealed October 1986 rating decision denied 
entitlement to service connection for a disorder of the left 
testicle; the decision is final.  

2.  Evidence received since the October 1986 rating decision 
(confirmed in December 1986), which denied service connection 
for a disorder of the left testicle, relates specifically to 
an unestablished fact necessary to substantiate the claim; it 
raises a reasonable possibility of substantiating the claim.  




CONCLUSION OF LAW

New and material having been received, the claim for service 
connection for a disorder of the left testicle is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2007).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2007).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2007).  

As discussed in more detail below, sufficient evidence is of 
record to grant the application to reopen the veteran's claim 
of entitlement to service connection for a disorder of the 
left testicle.  The claim on the merits requires additional 
development, which is addressed in the remand below.  
Therefore, no further development is needed with respect to 
the aspect of the appeal decided herein.



Legal Criteria-New and Material Evidence

In general, decisions of the agency of original jurisdiction 
(the RO) or the Board that are not appealed in the prescribed 
time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. 
§§ 3.104, 20.1100, 20.1103.  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.  See Knightly v. 
Brown, 6 Vet. App. 200 (1994).  Evidence presented since the 
last final denial on any basis (either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated in 
the context of the entire record.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Legal Criteria-Service Connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  With a chronic disease 
shown as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes. 38 C.F.R. § 3.303(b).  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support a claim of service connection.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Analysis-New and Material Evidence

The original claim for service connection for a disability of 
the left testicle was received by the RO in August 1986.  At 
this time, a comprehensive VA examination was scheduled to 
evaluate the nature, severity, and etiology of any disability 
of the left testicle that was present.  The veteran failed to 
report to his scheduled examination, and was notified in an 
October 1986 letter that his claim could not be granted, as 
the record did not contain sufficient evidence to act 
favorably on the claim.  The veteran was informed that if he 
indicated a willingness to report for an examination, that 
his claim would be reconsidered.  The veteran did not 
indicate willingness to report, and a rating decision dated 
in December 1986 denied his claim of service connection.  No 
appeal was received within a year of notification of the 
December 1986 decision, and it is final.   

In reviewing the record, the Board notes that at the time of 
the 1986 denial there was no indication of a current 
disability affecting the left testicle.  Indeed, the 
discussion in both the original October 1986 denial and 
December 1986 confirmed rating decision made no mention of a 
finding of a current disability or a relationship of a 
current disability to military service.  Since filing the 
current claim, the veteran has submitted treatment records 
dating from the 1970s through relatively recent years, which 
document a diagnosis of epididymitis in the left testicle, 
with associated enlargement and calcification.  Thus, there 
is a current diagnosis of a disability of the left testicle.  
The Board finds that this evidence is material because the 
medical evidence of a current disability of the left testicle 
relates to an unestablished fact necessary to substantiate 
the underlying claim of service connection and, when 
considered with the service medical evidence of an apparent 
varicocele and the veteran's lay statements regarding the 
history of his left testicle disorder, the additional 
evidence in question raises a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156.  As new and 
material evidence has been received, the claim must be 
reopened.    


ORDER

New and material evidence having been received, the claim of 
service connection for a disorder of the left testicle is 
reopened; the appeal is granted to this extent only.  


REMAND

The veteran contends that while engaged in heavy lifting at 
the Naval Air Station (NAS) in Corpus Christi, Texas, that he 
developed a pain in his groin, which caused the development 
of a current disability in the left testicle.  

As mentioned in the decision to reopen the claim, the veteran 
has a current diagnosis of epididymitis, with associated 
enlargement and calcification.  Thus, there is no dispute as 
to the existence of current disability.  The apparent 
existence of an in-service varicocele, however, along with a 
potential relationship between such and a current diagnosis 
of epididymitis requires further evidentiary development.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c )(4).

Upon review of the service medical records, it appears that 
the veteran did receive treatment at NAS Corpus Christi in 
July 1953 for genitourinary complaints.  The veteran was 
suspected to have unusual urethral discharge at that time, 
with testing revealing no venereal disease or other 
viral/bacterial source of infection.  It appears as if a 
diagnosis of varicocele was made at this time.  No mention 
was made of epididimitis; however, such an indication shows 
symptoms which could potentially be related to the current 
disorder.  As there is a current testicular disability and 
evidence of a testicular abnormality in service, the Board 
must remand the claim so that a comprehensive VA urology 
examination, addressing etiology, can be afforded.  Id; See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

It is also pertinent to note that the veteran reported having 
mumps prior to his enlistment in the U.S. Navy.  If the 
examiner finds that the current testicular disorder is a 
result of pre-service mumps, he or she must address whether 
or not the disorder was aggravated beyond natural progression 
during service.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  
See also 38 U.S.C.A. § 1111; 38 C.F.R. § 3.306; VAOPGCPREC 3-
03; Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004), 
regarding the presumption of soundness.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully satisfied.

2.  Schedule the veteran for a VA urology 
examination for the purposes of 
determining the nature, approximate onset 
date and/or etiology of any disorder of 
the left testicle that is currently 
present.  Following a review of the 
relevant evidence in the claims file, to 
include the service medical records, the 
clinical evaluation, and any tests that 
are deemed necessary, the examiner is 
asked to provide an opinion on the 
following:  

Is it at least as likely as not (50 
percent or greater probability) that 
any disorder of the left testicle 
that is currently present, to 
include epididymitis began during 
service or is causally linked to any 
incident of or finding recorded 
during service, to include an 
apparent varicocele?  

The examiner is advised that the 
term "as likely as not" does not 
mean within the realm of 
possibility.  Rather, it means that 
the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is medically 
sound to find in favor of causation 
or aggravation as to find against 
causation or aggravation.  More 
likely and as likely support the 
contended relationship; less likely 
weighs against the claim.  

Alternatively, if the veteran is 
found to have a testicular 
disability due to a pre-service 
illness, to include mumps, the 
examiner is asked to answer the 
question of whether it is undebtable 
that such disability was not 
aggravated beyond its natural 
progression during service.  

The Board advises that 
"aggravation" is defined for legal 
purposes as a chronic worsening of 
the underlying condition, as opposed 
to a temporary flare-up of symptoms.  

The examiner is also requested to 
provide a rationale for any opinion 
expressed and indicate that the 
claims file was reviewed.  If a 
conclusion cannot be reached without 
resort to speculation, he or she 
should so indicate in the 
examination report.  

3.  After the development requested above 
has been completed to the extent possible, 
re-adjudicate the claim for service 
connection for a disorder of the left 
testicle.  If the benefit sought on appeal 
is denied, the veteran should be furnished 
a supplemental statement of the case and 
given the opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


